Citation Nr: 1550466	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for dry eyes. 

3. Entitlement to an initial compensable evaluation for left ear hearing loss prior to May 28, 2014, and an evaluation in excess of 50 percent for bilateral hearing loss as of May 28, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989, from November 2001 to November 2002, and from June 2003 to December 2003.  The Veteran also had prior and subsequent periods of service in the U.S. Navy Reserve until 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for left ear hearing loss and assigned a 0 percent rating, effective from March 30, 2010, and denied claims of service connection for right ear hearing loss and dry eyes; and from a January 2013 rating decision, which denied a claim of service connection for sleep apnea.  

In a June 2014 rating decision, the RO granted service connection for right ear hearing loss.  Accordingly, that aspect of the claim is no longer on appeal. 

In September 2015, the Veteran provided testimony before the undersigned Veterans Law Judge with respect to the claim for service connection for sleep apnea only; a transcript of that proceeding has been associated with electronic claims file. 

The issues of entitlement to service connection for dry eyes and entitlement to an initial compensable evaluation for left ear hearing loss prior to May 28, 2014, and in excess of 50 percent for bilateral hearing loss as of May 28, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in his favor, the Veteran's sleep apnea first manifested during service. 


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Sleep Apnea

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Only the most salient evidence must be discussed. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b)(West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment record do not reflect treatment, complaints, or diagnoses related to sleep apnea.  

The Veteran nevertheless recounts being advised by his wife and fellow shipmates that he snored heavily during service. See Hearing Transcript, p. 2.  He testified that he would wake up with problems breathing/shortness of breath approximately 12 times during any given night.  He reported that he was continuously tired/fatigued throughout active duty service and that his symptoms continued after service and during his subsequent reserve service.  He stated that he did not seek treatment for this condition while on active duty because he did not know that he had sleep apnea until after service.  

The Board notes that lay evidence is competent when it concerns something personally experienced or witnessed. Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran is competent to recount what he was told about his sleep by others (i.e., his wife and fellow shipmates); he is also competent to report on his symptoms such as daytime fatigue, shortness of breath, etc., that occurred during service and continuously thereafter.  All statements in this regard are found to be credible. Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Indeed, there is no indication of record of deceit, bad character, or malingering in this case.  The Veteran's recounts are plausible and have been consistently reported by him throughout the course of this appeal.  

Private treatment records reflect that the Veteran was formally diagnosed with obstructive sleep apnea in 2010.  Again, the Veteran's last period of active duty service was in 2003; he subsequently served in the reserves until 2007.  

In sum, the Board finds that the competent and credible lay statements of record concerning onset/continuity of sleep apnea symptoms, as well as the diagnosis of obstructive sleep apnea proximate to service, are persuasive evidence in favor of the Veteran's claim.  See 38 C.F.R. § 3.303(d).  Resolving all reasonable doubt in favor of the claimant, the Board finds that service connection for sleep apnea is warranted. 38 U.S.C.A. § 5107(b)(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted. 


REMAND

With respect to the claims for service connection for dry eyes, and higher evaluations for left ear/bilateral hearing loss, the Veteran requested a Travel Board with a Veterans Law Judge in his March 2013 substantive appeal.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). 

In this case, although the Veteran provided testimony before the undersigned as to the issue of service connection for sleep apnea (the appeal of which was separately perfected in July 2014), there is no indication that the Veteran has withdrawn his March 2013 hearing request as to the issues pertaining to dry eyes and hearing loss. The Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Accordingly, a remand of these matters to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


